UNITEI) sTATEs DISTRICT CoURT
FoR THE DIS'TRICT oF CoLUMBlA

 

JAMES EARL KITTRELL
Petitioner,

v. Case No. 1:17-CV-]Ol-4 (TNM)

U.s. PARoLE CoMMIssIoN,

 

 

Respondent_

MEMORANDUMOPINION
At the time Jarnes E_ Kittrell (“Petitioner”) filed his Writ of Habeas Corpus Petition
' (“Pet.’r’), he Was detained at the Central Detention Facility on a parole violation Warrant issued by
the United States Parole Cornmission (“USPC”). See Pet. at l. According to Petitioner, he had
been in custody since December 12, 2016, yet neither a probable cause hearing nor a parole
revocation hearing had been held_ See id. Because the USPC failed to conduct a parole
revocation hearing within a reasonable time, see id., Peti`tioner- argued his detention Was
"‘wrongful, unlawful and illega],” id. at 2_ Thus, Petitioner demanded his immediate release
This Court issued an order to show cause on Mav 30, 2017,- and the USPC filed its
l response on June 27, 20]7. See generally U_S. Parole Comm’n’s Opp. to Pet. for Writ of Habeas
"Corpus (“USPC Opp__”). The Court issued an order on October ll`, 2017, affording Petitioner an
opportunity to`file a reply, [Dkt. #8], and on Petitioner’s motion, -[Dkt_ #9], later extended the
. deadline for his reply to Decernber ll, 2017. Min. Order-Nov. l, 2017. To date, Petitioner has
not filed a reply. 1
7 The USPC represented that a hearing examiner conducted Petitioner’s revocation hearing
on May 9, 2017j see USPC Opp_, EX. 13, and that the USPC “[r]evolId., Ex. 157 at

' l. Further, the USPC set Petitioner’s “[r]e-parole effective November 10, 2017 after the service

 

 

of 146 months” in custody ]d. According to the Federal Bureau ofPrisons’ Inmate Locator,
Petitioner Was released on November 9, 2017. Record for james Earl Kittrell, Register Number:
l 90599-083, Federal Bureau ofPri`sons’ Inmate Locator, hires:"..""it-‘:vv\-=.bo§).gov:"§.nn_z.ai:e.§.oc_.»" (select
the “F ind By Naine” tab', then search for James Earl Kittrell) (last visited Ianuary 6, 20]8).1
Now that the USPC has conducted the revocation hearing and Petitioner has been
released from custody, his petition is moot See Lcme v. Williams,-¢i$$ U.S. 624, 631 (1982)
(Where respondents only “attaclSutherland, 709 F.2d at 732_ This Petitioner has already received his revocation hearing, and,

 

1 The Court can take judicial notice of “an adjudicative fact . . . that is not subject to reasonable
dispute because it; (l) is generally known Within the trial court’s territorial jurisdiction; or (2)
can be accurately and readily determined from sources Whose accuracy cannot reasonably be

j questioned.” Fed. R. Evid. 201(a)-_(b).

 

' ' therefore, he would not be entitled to mandamus relief See Colts v. United States Parole
C'oinm'n, 531'F. Supp. 2d 8, ll (D.D.C. 2008) (where “the USPC already has conducted both
[probable cause and revocation] hearings, petitioner is not entitled _to mandamus relief’). 7

l Accordingly, l hereby DENY the petition for a Writ of'habeas corpus, and DISMSS this

civil action An Order Will issue separately -

 

Dated: .lanuary 8, 2018 _ . TREVOR N. MCF_ADDEN
. - ' United States District Judge